                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                           )
                                        )
                           Plaintiff,   )
                                        )
v.                                      )
                                        )                   Case No. 5:19-CV-06137-BP
CITY OF ST. JOSEPH, ST. JOSEPH          )
PUBLIC LIBRARY, OFFICER REBECCA )
HAILEY in her personal and professional )
capacity and, ROGER CLARY,              )
                                        )
                           Defendants. )

  SUGGESTIONS IN SUPPORT OF DEFENDANT ROGER CLARY’S MOTION FOR
                       SUMMARY JUDGMENT.

       COMES NOW, Defendant Roger Clary (“Mr. Clary”), by and through his attorneys, and

pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1, submit these

Suggestions in Support of his Motion for Summary Judgment on Plaintiff’s claim of conspiracy

between Mr. Clary and the City of St. Joseph Public Library (hereinafter the “Library”) as alleged

in Count IV of Plaintiff’s First Amended Complaint. (Doc. # 43)




                                                1
                                   TABLE OF CONTENTS

STATEMENT OF UNCONTROVERTED MATERIAL FACTS………………………………4

ARGUMENTS AND AUTHORITIES…………………………………………………………..7

    a. Standard of Review…………………………………………………………………..7

    b. There is no evidence that Mr. Clary and the Library reached a meeting of the minds

       as required to form a conspiracy……………………………………………………..8

    c. Assuming arguendo that a meeting of the minds occurred between Mr. Clary and the

       Library, there is no evidence that it was directed toward an unconstitutional

       action………………………………………………………………………………...10

CONCLUSION………………………………………………………………………………….14




                                            2
                          TABLE OF AUTHORITIES

Williams v. City of St. Louis
783 F.2d 114, 115 (8th Cir. 1986)…………………………………………………………………7

Matsushita Elec. Indus. Co. v. Zenith Radio Corp.
475 U.S. 574, 586-90 (1986)……………………………………………………………………...7

Nelson v. City of McGhee
876 F.2d 56, 57 (8th Cir. 1989)…………………………………………………………………...7

Torgerson v. City of Rochester
643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)…………………………………………………...7

White v. McKinley
519 F.3d 806, 814 (8th Cir. 2008)………………………………………………………………...8

Reasonover v. St. Louis Cnty., Mo.
447 F.3d 569, 582 (8th Cir. 2006)……………………………………………………………....8-9

Stewart v. Speiser
No. 16-6117-CV-SJ-BP, 2018 WL 614968, at *7 (W.D.Mo. Jan. 29, 2018)…………………….8

Adickes v. S.H. Kress & Co.
398 U.S. 144, 152 (1970)…………………………………………………………………………8

Mershon v. Beasley
994 F.2d 449, 452 (8th Cir. 1993)……………………………………………………………...8-10

Kelly v. City of Omaha
813 F.3d 1070, 1078 (8th Cir. 2016)…………………………………………………………….10

Smith v. Bacon
 699 F.2d 434, 436 (8th Cir. 1983)……………………………………………………………….10

Riverside–Quindaro Bend Levee Dist. v. Missouri American Water Co.
117 S.W.3d 140, 149 (Mo.App. W.D.2003)…………………………………………………….11

Cottrell v. Am. Family Mutual Ins. Co., S.I.,
930 F.3d 969, 972 (8th Cir. 2019)…………………………………………………………….11-12




                                      3
II.     STATEMENT OF UNCONTROVERTED MATERIAL FACTS

        Mr. Clary submits the following statement of uncontroverted material facts (hereinafter,

“S.O.F.”) in support of his Motion for Summary Judgment pursuant to Fed.R.Civ.P. 56 and Local

Rule 56.1.

        1.      Plaintiff Stacy Arnold frequently works as a canvasser and facilitates collective

action regarding matters of public concern. (Pl.’s First Am. Compl., Doc. #19, at ⁋ 7, attached as

Exhibit A.)

        2.      Mr. Clary is an individual who provides security services for his employer, East

Hills Mall. (Id. at ⁋ 11.)

        3.      The East Hills Mall maintains a Code of Conduct that prohibits any form of

soliciting without prior written permission of mall management. (East Hills Mall Code of Conduct,

Bates No. Clary003, attached as Exhibit B; Def. Roger Clary’s Answers to Pl. Stacy Arnold’s First

Interrog. To Def. Clary, pp.1 at Interrog. #1, attached as Exhibit I.)

        4.      On January 30, 2018, the Library had established guidelines for petitioning on

Library District Property that permitted petitioners to stand outside library buildings on Library

District property in areas designated by staff but prohibited petitioners from pursuing patrons.

(Guidelines for Petitioning and Distribution of Literature on Library District Property, Bates No.

SJPL000003, attached as Exhibit C; see also Ex. Q to Pl.’s First Am. Compl, Doc. #19.)

        5.      On January 30, 2018, a valid License Agreement 1 existed between the property

owner of the East Hills Mall (Dillard’s, Inc.) and the Library that granted the Library a license to

install a bronze statute and related landscaping on five parking spaces on a portion of the property



1
 As provided by the Plaintiff, the Agreement was received through a request submitted to Mary
Beth Revels, a Director of the St. Joseph Public Library. (See Ex. A, pp. 14 at ⁋ 38; see also Ex.
E (email thread identifying Mary Beth Revels as a Director of the St. Joseph Public Library)).
                                                 4
owned by the owner of the East Hills Mall. (Ex. P to Pl.’s First Am. Compl,, Doc. #19, attached

as Exhibit D.)

          6.     The License Agreement did not transfer any property interest to the Library. (Id. at

pp. 2.)

          7.     Around 12:00 p.m. on January 30, 2018, Plaintiff was circulating a petition

registered with the state of Missouri to raise the minimum wage. (Ex. A at ⁋ 12.)

          8.     Plaintiff acknowledges that she moved back and forth between Library and Mall

property. (Id. at ⁋ 40.)

          9.     Maryann Knorr, an employee of the Library, called Mall security regarding the

Plaintiff. (Id. at ⁋ 18; Library Emails, Bates No. SJPL000001, attached as Exhibit E.; East Hills

Security Department Incident Report, pp. 2, attached as Exhibit F.)

          10.    Mr. Clary and another security officer, Zachary Langford, arrived at the location

where Plaintiff was petitioning. (Ex. A at ⁋ 17.)

          11.    Mr. Clary told Plaintiff that a librarian had called to complain about Plaintiff’s

petitioning and asked Plaintiff to leave. (Id. at ⁋ 18; Ex. F.)

          12.    Plaintiff stated that she would not leave and instructed Mr. Clary that he would need

to call the police and have them decide if she had a right to petition at that location before she

would leave. (Ex. A at ⁋ 19.)

          13.    Around 12:10 pm, Mr. Clary called the St. Joseph Police Department regarding the

Plaintiff. (Ex. A at ⁋ 21; Ex. F.)

          14.    Mr. Clary went inside the Library and Maryann stated that the Library did not

approve Plaintiff’s soliciting. (Ex. F.)




                                                    5
       15.       Plaintiff did not witness the conversation that occurred between Maryann and Mr.

Clary. (Def. Roger Clary’s First Interrog. to Pl., pp. 3-4, Interrog. #3-11, at Interrog. #10, attached

as Exhibit G.)

       16.       Plaintiff was unaware of the location where the conversation between Maryann and

Mr. Clary took place. (Ex. G at Interrog. #4.)

       17.       Plaintiff was unaware of the date and time the conversation between Maryann and

Mr. Clary occurred. (Ex. G at Interrog. #5.)

       18.       Plaintiff was unaware of any statements made during the conversation between Mr.

Clary and Maryann. (Ex. G at Interrog.’s #7-9.)

       19.       Plaintiff was unaware if there were any witnesses to the conversation between Mr.

Clary and Maryann. (Ex. G at Interrog. #6.)

       20.       Plaintiff admits that she inferred that an agreement was made between Maryann

and Mr. Clary. (Ex. G at Interrog. #11.)

       21.       Two St. Joseph police officers arrived on the scene, including Defendant Officer

Rebecca Hailey. (Ex. A at ⁋ 25; Ex. F.)

       22.       Defendant Officer Hailey informed Plaintiff that she was trespassing because Mr.

Clary had already asked her to leave. (Ex. A at ⁋ 27.)

       23.       When Defendant Officer Hailey asked Mr. Clary if he wanted to prosecute Plaintiff

for trespassing, Mr. Clary said “yeah.” (Ex. A at ⁋ 29; Ex. F.)

       24.       Plaintiff was arrested while standing in the area that was subject to the License

Agreement. (Ex. A at ⁋ 38; Ex. D.)




                                                  6
III.   ARGUMENTS AND AUTHORITIES

       a.      Standard of Review.

       A moving party is entitled to summary judgment on a claim only if there is a showing that

“there is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law.” See generally Williams v. City of St. Louis, 783 F.2d 114, 115 (8th Cir. 1986).

The moving party bears the burden of showing both the absence of a genuine issue of material fact

and its entitlement to judgement as a matter of law. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). The facts and inferences are viewed in the light most favorable

to the nonmoving party. Id. at 586-90. “Only disputes over facts that may affect the outcome of

the lawsuit under the governing substantive law will properly preclude the entry of summary

judgment.” Nelson v. City of McGhee, 876 F.2d 56, 57 (8th Cir. 1989).

       A party opposing a motion for summary judgment “may not rest upon the mere allegations

or denials of the … pleadings, but … by affidavits or as otherwise provided in [Rule 56], must set

forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). The

nonmoving party

       must do more than simply show that there is some metaphysical doubt as to the
       material facts, and must come forward with specific facts showing that there is a
       genuine issue for trial. Where the record taken as a whole could not lead a rational
       trier of fact to find for the nonmoving party, there is no genuine issue for trial.
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (citations and

quotations omitted).




                                                 7
       b.      There is no evidence that Mr. Clary and the Library reached a meeting of the
               minds as required to form a conspiracy.

       In order to prevail on a conspiracy claim pursuant to 42 U.S.C. § 1983, the plaintiff must

establish:

       (1) that the defendant conspired with others to deprive him of constitutional rights;
       (2) that at least one of the alleged co-conspirators engaged in an overt act in
       furtherance of the conspiracy; and (3) that the overt act injured the plaintiff. The
       plaintiff is additionally required to prove a deprivation of a constitutional right or
       privilege in order to prevail on a § 1983 civil conspiracy claim.
White v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008) (citing Askew v. Millerd, 191 F.3d 953, 957

(8th Cir.1999)). “To advance past the summary judgment stage, [a plaintiff] must ‘allege with

particularity and specifically demonstrate material facts that the defendants reached an

agreement.’” Reasonover v. St. Louis Cnty., Mo., 447 F.3d 569, 582 (8th Cir. 2006) (internal

citations omitted).

       “The first element requires proof that there was a meeting of the minds among the alleged

conspirators, and this element cannot be established with mere speculation.” Stewart v. Speiser,

No. 16-6117-CV-SJ-BP, 2018 WL 614968, at *7 (W.D.Mo. Jan. 29, 2018) (internal citations

omitted) (citing Murray v. Lene, 595 F.3d 868, 870 (8th Cir. 2010); Johnson v. City of Shorewood,

MN, 360 F.3d 810, 817 (8th Cir. 2004); Mahaney v. Warren County, 206 F.3d 770, 771-72 (8th

Cir. 2000)). A meeting of the minds requires at least some facts suggesting the defendants “reached

an understanding” to violate a person’s rights. Adickes v. S.H. Kress & Co., 398 U.S. 144, 152

(1970). Absent additional evidence, some contact between a private individual and a state actor

does not permit an inference of a conspiracy between the two parties. Mershon v. Beasley, 994

F.2d 449, 452 (8th Cir. 1993).




                                                 8
       Here, there is no evidence of any agreement or a meeting of the minds that occurred

between Mr. Clary and the Library to deprive Plaintiff of a constitutional right. In her First

Amended Complaint, Plaintiff’s only support that a meeting of the minds took place included that,

       85. Defendant Roger Clary’s call to the St. Joseph police department—Exhibit A—
       indicating that “the library called to complain about it [presumably Plaintiff’s
       petitioning]” lends referential support to an already reasonable inference that the
       aforementioned meeting of the minds did indeed take place.

(Ex. A, pp. 27 at ⁋ 85). It has also been established through the course of discovery that the Plaintiff

is unaware of: (1) where the meeting occurred between the librarian and Mr. Clary, (2) the date

and time of the meeting, (3) whether there were any witnesses to the meeting, (4) the content of

the agreement made during this meeting, or (5) the statements made by either Mr. Clary or the

librarian during this meeting. (See S.O.F. ⁋⁋ 15-19; Ex. G). Plaintiff did not witness the making

of the alleged agreement. (S.O.F. ⁋ 15; Ex. G at Interrog. #10). Further, when asked how Plaintiff

was made aware of any such agreement between Mr. Clary and the librarian, she stated,

       ANSWER: This is the inference that I drew from Defendant Clary telling me that
       the Library had called to complain about my petitioning, that I had to leave the
       library, and that no one had ever been allowed to petition there.

(S.O.F. ⁋ 20; Ex. G at Interrog. #11). Through her own statement, Plaintiff admitted that she is

speculating that an agreement ever occurred between Mr. Clary and the Library.

       Thus, the Plaintiff has not “allege[d] with particularity” nor “specifically demonstrate[d]

any material facts” that Mr. Clary and the Library reached an agreement to deprive Plaintiff of her

constitutional rights. See, e.g. Reasonover, 447 F.3d at 582. Plaintiff’s entire conspiracy claim

relies on some contact between Mr. Clary and the Library to which Plaintiff has been wholly

unable to point to or produce any material facts that support her claim. As prohibited by Mershon,

Plaintiff cannot base her entire claim on some contact between Mr. Clary and the Library to create

an inference of a conspiracy. 994 F.2d at 452. “A party may not cry ‘conspiracy’ and throw


                                                   9
h[er]self on the jury’s mercy.” Id. Due to the fact that Plaintiff’s claim is founded only on

speculation, Mr. Clary is entitled to judgement as a matter of law on this claim.

        c.     Assuming arguendo that a meeting of the minds occurred between Mr. Clary
               and the Library, there is no evidence that it was directed toward an
               unconstitutional action.

        As provided in the above section, Mr. Clary disputes that a meeting of the minds ever

occurred between Mr. Clary and the Library, however, assuming arguendo that such a meeting of

the minds did occur, it was not directed toward an unconstitutional action. Rather, the facts clearly

display that the actions taken by Mr. Clary were consistent with an inquiry into possible

trespassing.


        The allegations of conspiracy must “suggest a meeting of the minds directed toward an

unconstitutional action.” Kelly v. City of Omaha, 813 F.3d 1070, 1078 (8th Cir. 2016); see also

Smith v. Bacon, 699 F.2d 434, 436 (8th Cir. 1983). In her First Amended Complaint Plaintiff

alleges,

        83. Upon information and belief, on or around noon on January 30, 2018, [A]
        librarian of Defendant East Hills Library contacted Defendant Roger Clary and
        requested that he eject Plaintiff from the external library grounds—including the
        clearly established designated area—in violation of Plaintiff’s First Amendment
        rights.

(Ex. A, pp. 26 at ⁋ 83.) Through the course of discovery and as further provided in Plaintiff’s First

Amended Complaint; (1) the area where Plaintiff was located is East Hills Mall’s property; and (2)

Mr. Clary and the Library’s alleged actions on the day in question were derived out of a legitimate

motive to enforce the respective policies of both the Library and East Hills Malls that prohibited

Plaintiff’s actions. Thus, Plaintiff’s claims that the parties’ actions were directed toward an

unconstitutional action are erroneous as no reasonable fact finder could find in favor of the

Plaintiff.


                                                 10
               i.      The area where Plaintiff was located is East Hills Mall property.

        First, Plaintiff admits in her First Amended Complaint,

        (b) The East Hills Mall owns the parking spaces. (c) An area where five parking
        spaces used to be is owned by the mall with an easement granted to the library for
        the purpose of the installation of a statute and related landscaping. A copy of the
        easement, obtained via informal request to Mary Beth Revels, is attached hereto as
        Exhibit P. (d) Plaintiff was standing in the easement area when she was arrested.

(Ex. A, pp. 14 at ⁋ 38.) Plaintiff’s First Amended Complaint incorrectly uses the term “easement”

rather than the proper characterization of the nature of the Library’s use as a “license” as clearly

indicated in Plaintiff’s Exhibit P to her Amended Complaint. (See S.O.F. ⁋ 5; Ex. D.) Plaintiff’s

misunderstanding of the characterization of a license is the exact point where the crux of the

Plaintiff’s claim must fail.

       “A license creates, moreover, no title, interest, or estate in the licensee.” Riverside–

Quindaro Bend Levee Dist. v. Missouri American Water Co., 117 S.W.3d 140, 149 (Mo.App.

W.D.2003). The fact that a license creates no interest in the property to the licensee is further

supported by the language of the License Agreement. The license agreement specifically states,

       This agreement is a license. The relationship between Licensor and Licensee is not
       one of landlord and tenant, but rather one of licensor and licensee. Licensee’s
       activities upon the Premises or the incurring of other costs with respect to the
       Premises by Licensee, shall in no way operate to confer upon Licensee any
       interest, status or estate of any kind other than licensee.

(See S.O.F. ⁋⁋ 5-6; Ex. D)(emphasis added). Thus, “the area where five parking spaces used to be”

is owned by the East Hills Mall as the Library maintains only a license to the property, which

creates no property interest. (S.O.F. ⁋⁋ 5-6; Id.)

       Plaintiff’s mischaracterization of the license in her First Amended Complaint does not

create a genuine issue of material fact as she has presented absolutely no evidence that would be

sufficient for a reasonable jury to find that the License Agreement provided a property interest to



                                                     11
the Library. See Cottrell v. Am. Family Mutual Ins. Co., S.I., 930 F.3d 969, 972 (8th Cir. 2019)

(“A material fact dispute is ‘genuine’ if each party has supplied some evidence that is sufficient

for a reasonable jury to return a verdict for the nonmoving party.”)

       Additionally, as provided in full above, Plaintiff in her First Amended Complaint stated,

“Plaintiff was standing in the easement 2 area when she was arrested.” (S.O.F. ⁋ 24; Ex. A, pp. 14

at ⁋ 38.) The fact that Plaintiff was in the area owned by the East Hills Mall is further evidenced

by information gathered during discovery. In Defendant Hailey’s Responses to Plaintiff’s

Interrogatories, when asked where Plaintiff was standing when Defendant Hailey arrived at the

scene of the incident, Defendant Hailey answered, “In the parking lot of the East Hill Mall

property.” (Def. Hailey’s Obj. and Resp. to Pl. Stacy Arnold’s First Interrog.’s to Def. Hailey, pp.

2 at Interrog. #3, attached as Exhibit H). Lastly, Plaintiff admitted that “she moved back and forth

several times” between the mall property and the library property. (S.O.F. ⁋ 8; Ex. A, pp. 14 at ⁋

40.) Therefore, through Plaintiff’s own admission and additional evidence gathered through

discovery, Plaintiff was located on East Hills Mall property.

             ii.       Mr. Clary and the Library’s alleged actions on the day in question were
                       derived out of a legitimate motive to enforce the respective policies of
                       both the Library and East Hills Malls that prohibited Plaintiff’s
                       actions.

       Plaintiff attempts to argue that the actions taken that day by the Library and Mr. Clary were

driven by a joint motive to deprive Plaintiff of her First Amendment rights. (Ex. A, pp. 26 at ⁋ 83.)

Besides mere speculation, Plaintiff has been unable to point to or otherwise provide any material

facts that support such a finding. Rather, the facts provided clearly display that the motives behind




2
 As argued above, Plaintiff has mischaracterized this property owned by the East Hills Mall as an
easement.
                                                 12
the parties’ actions on the day in question arose solely out of a desire to enforce the respective

policies of each party and pursuing an inquiry into a possible trespass.

       The East Hills Mall’s Code of Conduct specifically prohibits, “[a]ny form of solicitation

without prior written permission of mall management.” (S.O.F. ⁋ 3; Ex. B.) The Code of Conduct

also provides, “East Hills Shopping Center is a private property and no rights shall accrue to the

public by virtue of the public’s entry into the center or on mall property.” (Ex. B.) The Library

provides “Guidelines for Petitioning and distribution of Literature on Library District Property.”

(S.O.F. ⁋ 4; Ex. C; see also Ex. Q to Pl.’s First Am. Compl, Doc. #19.) The Library Guidelines

provide, “Petitioners may stand outside library buildings on Library District property in areas

designated by staff … but must not … pursue patrons.” (Id.) (emphasis added). Thus, the

respective policies of the Library and the East Hills Mall prohibit (1) solicitation of any kind

without prior permission on Mall property, and (2) pursuing patrons of the Library. (Id.)

       The facts established through discovery clearly show that the motivations of Mr. Clary and

the Library on the day in question was to enforce their respective policies as provided above. Mr.

Clary stated in his Incident Report, that he “approached the petitioner and asked her to leave as we

did not allow soliciting on Mall property without management approval.” (See S.O.F. ⁋ 3; Ex. F.)

The Incident Report also states that, “[Mr. Clary] went back inside Library and [the librarian] again

said they did not approve her to be doing the soliciting.” Id.

       Further, emails produced during discovery between members of the Library staff describe

that the librarian called Mall security (Mr. Clary) on the day in question to “see what the Mall rules

are on signature getter people” because library patrons were complaining about Plaintiff. (Ex. E.)

The email enforces the position of the Mall that it did not allow solicitors, and that Mall security

would “be right over.” Id. The email also displays that the librarian was inquiring about the proper



                                                 13
procedure to handle the situation as she knew petitioners did not have a right “to accost our

patrons.” (Id.; S.O.F. ⁋ 4.)

        Lastly, in response to Plaintiff’s Interrogatory inquiring about Mr. Clary’s specific

objections to the way Plaintiff was petitioning, Mr. Clary stated that the location was “private

property and soliciting is not permitted.” (S.O.F. ⁋ 3; Ex. I.) Thus, the evidence that has been

established through discovery displays that the librarian and Mr. Clary maintained similar lawful

motives of enforcing the respective policies of the Mall and the Library.

        Therefore, assuming arguendo that a meeting of the minds did occur between Mr. Clary

and the Library, the facts discovered support a finding that the motivations behind the actions of

Mr. Clary on the day in question were directed toward the lawful action of enforcing the East Hills

Mall’s policy by pursuing a possible trespasser. This is consistent with the recent finding by this

Court that the “First Amended Complaint also pleads facts that could be consistent with an inquiry

into a possible trespassing.” (Doc. # 50, pp. 10.) It is clear that Mr. Clary’s actions were not driven

by a desire to deprive Plaintiff of her First Amendment right. Plaintiff cannot establish that a

meeting of the minds occurred between Mr. Clary and the librarian directed toward an

unconstitutional action. Thus, Mr. Clary is entitled to judgement as a matter of law these grounds.

IV.     CONCLUSION

        As set forth above, Plaintiff is unable to point to or produce any evidence that supports her

conspiracy claim against Mr. Clary as alleged in Count IV between Mr. Clary and the Library.

Therefore, this Court should grant summary judgment in favor of Mr. Clary




                                                  14
                                                    Respectfully Submitted,

                                                    BEAM-WARD, KRUSE,
                                                    WILSON & FLETES, LLC.

                                                    ___/s/ Mark Beam-Ward
                                                    Mark Beam-Ward, KS #10071
                                                    8645 College Blvd., Ste. 250
                                                    Overland Park, KS 66210
                                                    P: (913) 339-688; F:(913) 339-9653
                                                    mbeamward@bkwflaw.com
                                                    ATTORNEYS FOR ROGER CLARY.


                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was filed with the Court via ECF filing

system on March 13, 2020, and a copy of the foregoing was sent via electronic mail to:

Stacy Arnold
500 Westover Dr. #11589
Sanford, North Carolina 27330
Stacy.kaye.arnold@gmail.com
Pro Se Plaintiff


                                                                   _/s/Mark Beam-Ward
                                                                   Attorneys for Roger Clary.




                                               15
   10. Did you witness the making of the agreement between a librarian and Defendant Clary to
       have you ejected from the external library grounds as alleged in paragraph 83 of the First
       Amended Complaint?
ANSWER:       No.


   11. How were you made aware of any agreement between a librarian and Defendant Clary to
       have you ejected from the external library grounds as alleged in paragraph 83 of the First
       Amended Complaint?
ANSWER: This is the inference that I drew from Defendant Clary telling me that the Library
had called to complain about my petitioning, that I had to leave the library, and that no one had
ever been allowed to petition there.


   12. After you were arrested, state the date and time that Defendant Clary and Defendant Hailey
       discussed the alleged concealment of Defendant’s Clary’s identity as alleged in paragraph
       87 of the First Amended Complaint.
ANSWER:       I do not know.


   13. After you were arrested, where did Defendant Clary and Defendant Hailey discuss the
       alleged concealment of Defendant Clary’s identity as alleged in paragraph 87 of the First
       Amended Complaint?
ANSWER:       I do not know.


   14. What did Defendant Clary say to Defendant Hailey with regard to any agreement to conceal
       Defendant Clary’s identity as alleged in paragraph 87 of the First Amended Complaint?
ANSWER:       I do not know.


   15. What did Defendant Hailey say to Defendant Clary with regard to any agreement to conceal
       Defendant Clary’s identity as alleged in paragraph 87 of the First Amended Complaint?
ANSWER:       I do not know.


   16. Did you witness the making of any agreement between Defendant Clary and Defendant
       Hailey to conceal Defendant Clary’s identity as alleged in paragraph 87 of the First
       Amended Complaint?


                                               4
